PER CURIAM.
The trial judge did not err in finding that the option agreement was extended by the appellee’s tender to appellant of the sums required under the terms of the agreement. And although we might have afforded the appellee relief different from that provided for in the final judgment, we cannot say that the equitable relief fashioned by the trial court in this specific performance case constituted an abuse of discretion. We find no reversible error.
AFFIRMED.
SMITH, WIGGINTON and NIMMONS, JJ., concur.